Citation Nr: 1441847	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  06-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which failed to reopen the Veteran's previously denied claim for service connection for a low back disability.  

In a May 2008 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disability but denied the claim for service connection for a low back disability on the merits.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Order, the Court remanded the matter of entitlement to service connection for a low back disability to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In January 2010, the Board again remanded the issues of entitlement to service connection for a low back disability for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran claims that he is entitled to service connection for his current back disorder because he has continuously experienced symptoms of back pain since sustaining an injury during basic training in March 1974.  He states that he was treated for a hematoma and was subsequently admitted to the Ft. Polk Hospital for several weeks in 1974 for symptoms of back pain, including temporary paralysis.  

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a low back disability.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Per the January 2010 Board remand instructions, the Veteran underwent a VA examination in July 2013.  The VA examiner, a nurse practitioner, noted that the Veteran's claims file revealed that the Veteran presented with complaints of in-service low back pain in March 1974.  The Veteran was diagnosed with a lower back strain and a later March 1974 service treatment note indicated that the Veteran had a large hematoma in the back.  A July 1974 service treatment record provided a diagnosis of a resolving hematoma.  The July 2013 VA examiner opined that the Veteran's low back disability was less likely than not caused by the in-service event, injury or illness.  The examiner provided a diagnosis of osteoarthritis and thoracolumbar scoliosis to the right.  The examiner also noted that the Veteran's thoracolumbar scoliosis to the right was not caused by or the result of military service but instead was a genetic (at birth) condition.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  

VA regulations specifically prohibit service connection for a congenital or developmental defect-unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In any event, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  

In the current appeal, the Veteran argues that he did not have any back problems prior to his active duty, but that he began to experience back pain immediately following his March 1974 back injury.  

As noted in a February 2014 correspondence by the Veteran's representative, while the July 2013 VA examiner provided an opinion regarding the Veteran's current back disability and its relation to service on a direct basis, the VA examiner did not provide an opinion regarding whether the Veteran's noted thoracolumbar scoliosis is a congenital defect or a congenital disease that underwent a permanent increase in severity during such active duty.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a low back disability and that further medical clarification in connection with this claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should then be afforded an orthopedic examination in order to determine the etiology of his claimed low back disability.  The examiner is asked to discuss the following:

A.  Whether the Veteran's thoracolumbar scoliosis is a congenital "disease" or congenital "defect."   To assist the examiner, the Board notes that for VA adjudication purposes "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes whereas mental retardation is considered a congenital "defect").

B.  If the examiner concludes the Veteran's thoracolumbar scoliosis is a congenital disease, the examiner should then render an opinion as to whether the Veteran's thoracolumbar scoliosis underwent a permanent increase in severity during his active service, and if so, whether the permanent increase in severity during service was due to the natural progress of the condition.  

C.  For any back disability other than thoracolumbar scoliosis diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back is related to the Veteran's service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



